                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


COMAU LLC,

              Plaintiff,                    No. 19-12623

v.                                          District Judge Stephanie Dawkins Davis
                                            Magistrate Judge R. Steven Whalen

BLUE CROSS BLUE SHIELD OF
MICHIGAN,

              Defendant.
                                        /

                                         ORDER

       Defendant has filed a motion for reconsideration [ECF No. 52] of the Court’s

discovery order of April 19, 2021 [ECF No. 49]. The previous order directed that the

discovery at issue be produced within 30 days. Defendant seeks to modify that order to

provide 120 days for production.

       In support of its motion, Defendant cites the large number of documents to be

produced (expected to be over 100,000) and technical issues involved in extracting

relevant electronically stored documents. In its response [ECF No. 55], Plaintiff objects to

an extension, arguing that Defendant has not met the strict requirements for

reconsideration under E.D. Mich. Local Rule 7.1(h). Plaintiff also argues that Defendant

                                              -1-
should have brought up the timing problems earlier, and should not be permitted to revisit

the issue in a motion for reconsideration.

       I can view this as a motion for reconsideration or a motion to modify my previous

order. No matter. This is one of those situations that calls for a practical, common-sense

solution that allows the Defendant to collect and produce a large volume of material,

allows the Plaintiff to obtain the discovery that I previously ordered, and accomplishes

both goals without undue prejudice to either party. I accept defense counsel’s statement

that is will be difficult if not impossible to produce a large volume of ESI within 30 days.

So what will happen if I deny an extension? If the history of this litigation is any guide,

Plaintiff will no doubt file a motion for sanctions under Rule 37, and perhaps even ask for

a default judgment. Both parties will incur additional expenses, and I’m talking about the

parties, not the attorneys. Not to mention the additional expenditure of judicial resources.

       I have a better idea. Give the Defendant additional time to get the discovery to the

Plaintiff, and then let this case be decided on the merits. Discovery does not close until

November 24, 2021, and extending the time from 30 days to 120 days will put the

production date at mid-August, leaving a generous amount of time to complete discovery.

And a bench trial is not scheduled until June 7, 2022.

       Therefore, Defendant’s motion [ECF No. 52] is GRANTED, and the time for

Defendant to produce the discovery ordered in my previous order [ECF No. 49] is

                                             -2-
extended to August 19, 2021.

      IT IS SO ORDERED.


.
                                      s/R. Steven Whalen
                                R. STEVEN WHALEN
                                UNITED STATES MAGISTRATE JUDGE
Dated: May 12, 2021




                           CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on May 12, 2021, electronically and/or by U.S. mail.

                               s/Carolyn M. Ciesla
                               Case Manager to the
                               Hon. R. Steven Whalen




                                        -3-
